NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 19, 2015*
                                 Decided March 27, 2015

                                          Before

                       DANIEL A. MANION, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 14-1088

WILLIS BAIRD,                                     Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of Illinois.

       v.                                          No. 13-cv-0376-MJR-SCW

MARC HODGE, et al.,                                Michael J. Reagan,
    Defendants-Appellees.                          Chief Judge.


                                        ORDER

        Illinois prisoner Willis Baird, a former police officer, is incarcerated at the
Lawrence Correctional Center. Baird has sued several Lawrence employees under
42 U.S.C. § 1983, claiming in part that they failed to protect him from a cellmate’s assault.
In that litigation, which remains pending, Baird sought a preliminary injunction that
would compel his transfer to a different prison or placement in protective custody. The
district court declined that preliminary relief, and Baird filed this interlocutory appeal


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 14-1088                                                                            Page 2

challenging the court’s ruling. But he did not show that he likely would suffer
irreparable harm without the injunction, so we uphold the district court’s decision.

       According to Baird, his experience as an undercover police officer first placed him
in danger in June 2012 while he was at Hill Correctional Center. Two inmates there had
learned he was an ex-police officer and confronted him with that knowledge. Baird
immediately told a guard and was placed in isolation for 30 days. He was then
transferred to Lawrence, but so were the two inmates who had confronted him. Baird,
concerned that these inmates were disclosing his past to others at Lawrence, began
submitting grievances requesting protective custody. Those requests were denied.

       In March 2013 Baird’s cellmate at Lawrence, Chauntee Meeks, attacked him with
a plastic stool, choked him, and punched him after discovering Baird’s former
occupation. Baird asserts that this attack left him with a broken nose; cuts on his left
shoulder, arm, and leg; a stiff neck; and “two big lumps” on his head. Baird and Meeks
were separated, and Baird was placed in segregation for fighting back. He still felt
unsafe and renewed his requests for protective custody, which prison administrators
continued to deny. Baird also received an April 2013 letter from another Lawrence
inmate, Stephen Couch, saying that legal documents intended for Baird and identifying
him as a former undercover police officer had been misdirected to Couch. Couch noted
that he did not like undercover cops and that some inmates might try to kill Baird if they
found out about his past profession. But Couch promised to keep this information quiet,
though he did request Baird’s help with his own civil-rights suit.

        Shortly after Baird was released from segregation into the general population, he
filed his § 1983 action and the request for a preliminary injunction. The district court
referred that motion to a magistrate judge who, after convening an evidentiary hearing,
recommended that it be denied. The magistrate judge reasoned that ordering Baird’s
transfer to a different prison would be “overly broad and intrusive” and that the
possibility of irreparable harm was too speculative even to warrant protective custody.
The district court adopted the magistrate judge’s recommendation over Baird’s
objections, adding that granting the motion “would effectively make protective custody
status for inmates known by anyone to be former police officers a constitutional norm.”

        On appeal Baird maintains that the district court abused its discretion in denying
a preliminary injunction. But to obtain relief, Baird was required to show that he would
suffer irreparable harm during the pending lawsuit absent this extraordinary remedy,
see Girl Scouts of Manitou Council, Inc. v. Girl Scouts of USA, Inc., 549 F.3d 1079, 1086 (7th
No. 14-1088                                                                             Page 3

Cir. 2008); Ind. Civil Liberties Union v. O’Bannon, 259 F.3d 766, 770 (7th Cir. 2001), and he
did not do so. Meeks is the only inmate at Lawrence who ever presented a threat to
Baird, and he was separated from Baird after the attack and no longer is incarcerated at
Lawrence. And though Couch did learn of Baird’s past profession, he assured Baird in
his letter that he “will never tell anyone” that Baird was a police officer. Moreover, Baird
testified that because he and his cellmate (at the time of the evidentiary hearing) shared
the same religion, he was “maybe out of harm’s way being in that cell with him.” Baird’s
contention that he is at risk of attack from any other of the more than 2,000 inmates at
Lawrence, without more, was too speculative to warrant relief. See Michigan v. U.S. Army
Corps of Eng’rs, 667 F.3d 765, 788 (7th Cir. 2011); E. St. Louis Laborers’ Local 100 v. Bellon
Wrecking & Salvage Co., 414 F.3d 700, 704–06 (7th Cir. 2005).

       Because Baird did not show that he likely would suffer irreparable harm without
preliminary relief, we need not address the remaining criteria for a preliminary
injunction. See Kiel v. City of Kenosha, 236 F.3d 814, 817 (7th Cir. 2000); Thornton v. Barnes,
890 F.2d 1380, 1390 (7th Cir. 1989).

                                                                                AFFIRMED.
No. 14-1088                                                                           Page 4

        ROVNER, Circuit Judge, dissenting. Baird’s allegations are sufficient to
demonstrate a likelihood of irreparable harm, and therefore I dissent from the decision
to affirm the denial of the preliminary injunction. He has alleged that as a former police
officer, he is part of an identifiable group of prisoners who are likely to be subjected to
violence by other inmates, and he has also demonstrated that he individually has been
singled out for such violence—both in the form of an actual attack and a threat of future
violence. The majority errs in concluding that such allegations are insufficient to
establish the likelihood of irreparable harm.

        Baird has alleged that he was placed in a position of danger when inmates at his
prior prison discovered that he was a former police officer, and that he was transferred
to a different prison. Two inmates from that former prison were transferred to his
current prison, and as a result inmates at his current prison have become aware of his
former occupation. He has already been attacked once and received significant injuries
including a broken nose, and he alleges that the attack occurred after the attacker
discovered Baird’s former occupation. He has also alleged that another inmate has
written a letter to him revealing that the inmate is aware of Baird’s former law
enforcement occupation and noting that some inmates might try to kill him if they
found out.

        In order to succeed on his motion for a preliminary injunction, Baird must show
that he is likely to succeed on the merits, that he is likely to suffer irreparable harm
without the injunction, that the harm he would suffer is greater than the harm a
preliminary injunction would inflict on the defendants, and that the injunction is in the
public interest. Bontrager v. Ind. Family & Social Servs. Admin., 697 F.3d 604, 607 (7th Cir.
2012); Judge v. Quinn, 612 F.3d 537, 546 (7th Cir. 2010); Winter v. Natural Res. Def. Council,
Inc., 555 U.S. 7, 20 (2008). In reviewing a district court’s denial of a preliminary
injunction, we review the court’s legal conclusions de novo, its factual findings for clear
error, and its balancing of the injunction factors for an abuse of discretion. Bontrager,
697 F.3d at 607. Here, the district court erred in its legal assessment as to whether Baird
demonstrated irreparable harm. See Davis v. Pension Benefits Guar. Corp., 571 F.3d 1288,
1291 (D.C. Cir. 2009).

       Prison officials have a duty to protect prisoners from violence at the hands of
other prisoners. Farmer v. Brennan, 511 U.S. 825, 833 (1994); Pinkston v. Madry, 440 F.3d
879, 889 (7th Cir. 2006). In order to prevail on a claim under the Eighth Amendment that
prison officials failed to protect him from a known risk of attack, a prisoner must show
that the official’s denial of his request for protective custody posed a substantial risk of
No. 14-1088                                                                           Page 5

serious harm and the official acted with deliberate indifference to that risk. Id.; Dale v.
Poston, 548 F.3d 563, 569 (7th Cir. 2008) (“‘the official must both be aware of facts from
which the inference could be drawn that a substantial risk of serious harm exists, and he
also must draw the inference’” (quoting Farmer, 511 U.S. at 837)). If an official has
enough information to know a specific threat exists to a particular inmate, or to an
identifiable group of inmates with plaintiff’s characteristics, injunctive relief is proper if
that official ignores that threat. Farmer, 511 U.S. at 843. “[I]t does not matter whether the
risk comes from a single source or multiple sources, any more than it matters whether a
prisoner faces an excessive risk of attack for reasons personal to him or because all
prisoners in his situation face such a risk.” Id.

        That standard is met here. Baird has shown that he is part of an identifiable
group—that of former police officers—to whom a specific threat of harm exists. That
potential for harm is not an abstract one; he has already been attacked by one inmate
who learned of his former occupation, and has received a letter from another inmate at
the prison identifying Baird as a former officer and stating that some inmates may try to
kill him if they found out. That should be enough to establish a specific threat to Baird.
It is not necessary to show a specific threat from a specific inmate in order to establish
an Eighth Amendment claim. The heightened risk can come from the victim’s
characteristics rather than the assailant’s characteristics. Weiss v. Cooley, 230 F.3d 1027,
1032 (7th Cir. 2000). Here, there is direct evidence that his former occupation puts him
at a substantial risk of serious harm, and that inmates at the institution are now aware
of that former occupation. Although the district court held that Baird had shown that
only three inmates knew he was a former police officer, that places an improper burden
on Baird. Baird need not identify the specific inmate that may attack him in the future.
See Dale, 548 F.3d at 569 (“A prison official ‘cannot escape liability by showing that he
did not know that a plaintiff was especially likely to be assaulted by the specific
prisoner who eventually committed the assault.’”). He has demonstrated that multiple
inmates at the institution have become aware of his former occupation, and there is no
evidence of a connection between those inmates or any other basis to conclude that the
knowledge was isolated to those specific inmates. It is enough to demonstrate that the
information was known in the prison, and that Baird would not be able to contain the
spread of the information and the resulting risk of harm.

       There is no corresponding interest on the part of the prison in denying
protective custody. In fact, Baird introduced evidence that the prison failed to follow its
own policy which requires immediate protective custody for any inmate who seeks it.
The district court rejected that argument, stating that state laws or institutional
No. 14-1088                                                                        Page 6

procedures do not establish federal constitutional boundaries, but that misses the point.
The existence of an institutional procedure to grant protective custody whenever
requested by an inmate demonstrates that the preliminary injunction would inflict no
harm on the prison, and that an injunction would be in the public interest. Essentially,
Baird has demonstrated a significant risk of irreparable harm, and there is no
corresponding harm to the prison in requiring it to follow a policy that it already has in
place. For those reasons, the decision denying the preliminary injunction should be
reversed.